Citation Nr: 0736584	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a schizoid personality 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to October 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2006, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is of record.  In November 2006, 
the case was remanded for further development.

The question of whether new and material evidence has been 
received to reopen the claim of service connection for 
schizoid personality disorder must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  An unappealed August 1970 rating decision denied a claim 
seeking service connection for schizoid personality disorder 
on the bases that personality disorder was not a compensable 
disability, and that it was not shown that the veteran had 
acquired psychiatric disability (neurosis or psychosis) 
superimposed on the personality disorder.  

2.  Evidence received since the August 1970 decision does not 
tend to show that the veteran has an acquired psychiatric 
disability superimposed on his schizoid personality disorder, 
does not relate to an unestablished fact necessary to 
substantiate the claim seeking service connection for 
schizoid personality disorder, and does not raise a 
reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for a schizoid personality 
disorder may not be reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a claim to reopen must include (with 
some degree of specificity) notice of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish the underlying claim 
of service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  
Pursuant to the Board's remand, letters in November 2006 and 
May 2007 provided the veteran VCAA notice, including of what 
was necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities in claims 
development.  The May 2007 letter specifically advised him 
that he needed to submit new and material evidence to reopen 
the claim, and of the bases for the prior denial of the 
claim, and that evidence that the veteran had an acquired 
psychiatric disorder that was related to service was 
necessary.  Although complete notice of what is needed to 
reopen the claim was not provided before the initial 
unfavorable decision in the matter, essentially complete 
notice was provided after the Board's remand, and the claim 
to reopen was thereafter (following the veteran's response).  
See August 2007 supplemental statement of the case.  
Consequently, the veteran is not prejudiced by any notice 
timing defect.

Given that the claim to reopen is being denied, whether or 
not the veteran received timely notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is moot.  

Regarding VA's duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding.  Notably, with a 
claim to reopen the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until the previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  The Board finds that VA has 
met its assistance obligations in this case.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

B.		Factual Background, Legal Criteria, and Analysis

Generally, a rating decision denying a claim for VA benefits 
that was not appealed is final based on the evidence of 
record at the time of the decision, and may not be reopened 
or allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after   August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in July 2004), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

An August 1970 rating decision denied service connection for 
schizoid personality disorder because it was determined to be 
a constitutional or developmental abnormality [and hence not 
a disability which could be service connected].  The veteran 
initiated an appeal of that denial, but did not submit a 
substantive appeal after a statement of the case was issued.  
Hence, the August 1970 rating decision is final.  See 
38 U.S.C.A. § 7105.  

In July 2004, the veteran submitted a claim seeking service 
connection for mental problems. 

Evidence of record at the time of the August 1970 rating 
decision consisted essentially of the veteran's service 
medical records, which show that he was hospitalized in May 
1969 for jumping off the fantail of the ship.  The veteran 
readily admitted that he wanted out of the navy and was 
maneuvering to get out ever since boot camp.  Schizoid and 
inadequate personality was diagnosed.

Evidence received since the August 1970 rating decision 
consists of October 2003 to July 2004 VA treatment records 
which note schizotypal personality disorder; service 
personnel records; several statements from the veteran 
asserting that schizoid personality disorder is now 
compensable under "code 9200", copies of the Veterans 
Benefits Administration Annual Benefits Report for fiscal 
year 2003; computer generated literature regarding psychotic 
disorders; and the veteran's testimony.

As the claim was previously denied because personality 
disorders are not compensable disabilities in and of 
themselves, and the evidence did not show superimposed 
acquired psychiatric disability, for additional evidence 
submitted to be new and material, it would have to relate to 
these matters (unestablished facts); i.e., it would have to 
tend to show that the veteran has an acquired psychiatric 
disability (neurosis or psychosis) superimposed on his 
personality disorder (or, as alleged, that the law now 
permits service connection for personality disorders).

A review of the current governing regulation, 38 C.F.R. 
§ 3.303(c)(revised July 1, 2007) revealed that it is 
unchanged insofar as it prohibits service connection for 
personality disorder.  [Notably, 38 C.F.R. § 4.130 (which 
provides the criteria for rating mental disorders) does not 
include a Code 9200 (alleged by the veteran); the numerical 
listing of Codes pertaining to Mental Disorders begins with 
Code 9201.]  

The VA treatment records, testimony, statements, literature 
and the 2003 report  submitted are new to the extent that 
they were not previously of record and considered by the RO 
in August 1970.  However, they are not material evidence as 
they do not relate to an unestablished fact necessary to 
substantiate the claim; they do not tend to show that the 
veteran has a diagnosis of an acquired psychiatric 
disability, e.g., neurosis or psychosis.  

As no further evidence has been received in connection with 
the instant claim to reopen, the Board must find that no 
evidence received since the August 1970 rating decision 
relates to the unestablished facts necessary to substantiate 
the claim, and that the evidence received since the August 
1970 rating decision does not raise a reasonable possibility 
of substantiating the claim.  Accordingly, the evidence 
received since the August 1970 rating decision is not new and 
material and the claim of service connection for schizoid 
personality disorder may not be reopened.



ORDER

The appeal to reopen a claim of service connection for 
schizoid personality disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


